UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 28, 2007 Bank of Marin Bancorp (Exact name of Registrant as specified in its charter) California 001-33572 20-8859754 (State or other jurisdiction of incorporation) (File number) (I.R.S. Employer Identification No.) 504 Redwood Blvd., Suite 100, Novato, CA 94947 (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code:(415) 927-2265 Not Applicable (Former name or former address, if changes since last report) Check the appropriate box below if the Form 8-K filing is to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c)) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 OTHER EVENTS Item 8.01 Other Events On November 28, 2007, Bank of Marin Bancorp Board of Directors approved the repurchase of up to $5.0 million of shares of common stock. A copy of the press release is included as Exhibit 99.1. Section 9 FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits. 99.1 Press Release dated November 28, 2007. SIGNATURES Pursuant to the requirements of Section 13 of the Securities Exchange Act of 1934, Bank of Marin Bancorp has duly caused this Notification to be signed on its behalf by the undersigned thereunto duly authorized. Bank of Marin Bancorp Dated: November 28, 2007 by:/s/Russell A. Colombo Russell A. Colombo President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Page No. 99.1 Press Release dated November 28, 2007 1
